Citation Nr: 0110924	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  96-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for residuals of a swollen sac over the right 
navicular bone of the foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
His appeal originally comes before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied a rating in excess of 20 
percent for the veteran's service-connected residuals of a 
swollen sac over the right navicular bone of the foot; and an 
RO decision in October 1997, which denied an extraschedular 
rating, under 38 C.F.R. § 3.321(b)(1), for the same right 
foot disability.  

In a decision entered in May 2000, the Board affirmed the 
RO's denial of an increased schedular rating for the 
veteran's right foot disability and remanded the claim for an 
extraschedular rating to the RO for the purpose of providing 
the veteran with an opportunity to submit employment records 
or other evidence in support of his claim for an 
extraschedular rating.  The claim has been returned to the 
Board for appellate review. 


FINDINGS OF FACT

1.  The RO has obtained and fully developed, to the extent 
that was possible, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a swollen 
sac over the right navicular bone of the foot do not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.





CONCLUSION OF LAW

The criteria for entitlement to an extraschedular rating for 
residuals of a swollen sac over the right navicular bone of 
the foot have not been met.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VA has undertaken significant development with regard to 
this case.  The record contains VA examination reports from 
March 1995, February 1996, September 1996, February 1998, and 
April 1999.  Outpatient treatment records from a podiatry 
clinic have been associated with the record, as well as the 
RO hearing transcript from November 1998.  The Board remanded 
the extraschedular issue to the RO in May 2000 for the 
purpose of providing the veteran with an opportunity to 
submit employment records or other evidence in support of his 
claim for an extraschedular rating, and the veteran was 
informed of the evidence he needed to obtain to substantiate 
the extraschedular claim by a letter from the RO in June 
2000.  The RO also issued him a supplemental statement of the 
case in November 2000.  In light of this development, the 
Board concludes that the VA has complied with the Act, and no 
further assistance to the veteran is required at this time.
The veteran testified at his November 1998 personal hearing 
before the RO that he has lost time at work because of his 
right foot condition.  He said that he worked as a 
dispatcher, and that the problems that he has been having 
with his right foot condition were known by his employer.  He 
indicated that his foot disability limited the types of jobs 
that he could perform, where he had worked for 27 years (the 
company had apparently been downsized sometime in 1980, and 
the veteran had regained a position as of the time of the RO 
hearing).  The veteran also said that the right foot 
condition caused social impairment.  

The record reflects that the veteran had a history of right 
foot surgery and it had been rated 100 percent from August 
1995 to March 1996, under the provisions of 38 C.F.R. § 4.30, 
because of the need for post-operative convalescence.

An extraschedular rating may be assigned if there is such an 
unusual disability picture as to render impractical the 
application of the regular schedular criteria with such 
related factors as marked interference with employment or 
frequent periods of hospitalization.  38 C.F.R. § 3.321(b).

The Board indicated in its May 2000 remand that the RO should 
inform the veteran that the ultimate responsibility for 
furnishing additional employment or other records in support 
of his claim that his right foot disability interferes with 
employment rests with the veteran.  The RO then sent the 
veteran a letter in June 2000 so informing him.  The veteran 
failed to respond to that letter and has not submitted any 
such supportive evidence.  That is, while he maintains that 
his foot disability has limited the types of jobs that he 
could perform, he has not submitted any supportive evidence, 
such as an employer's statement, despite being provided with 
ample opportunity to do so. 

The veteran has not presented any evidence to show that his 
right foot disability is productive of marked interference 
with employment or has required frequent hospitalizations.  
Although the Board acknowledges that the veteran is suffering 
from some occupational and social impairment from his 
service-connected right foot disability, his current 20 
percent rating takes such impairment (moderately severe-see 
38 C.F.R. § 4.71a, Code 5284) into account.  There has been 
no showing of the kind of marked interference with employment 
or the need for frequent hospitalizations that would warrant 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
The relevant evidence of record does not show that the 
schedular evaluation of 20 percent is inadequate to evaluate 
the impairment of the veteran's earning capacity due to his 
right foot disability, and it does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board finds that an extraschedular rating for the 
veteran's service-connected right foot disability, under the 
provisions of 38 C.F.R. § 3.321, is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for residuals of a swollen sac over the right 
navicular bone of the foot is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

